DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities: “said second said user device”. It appears that “said second said user device” is referred to said second user device.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “atleast” in the converting step. It appears that “atleast” is referred to at least.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“said data formats” in a memory unit; 
“wherein said standard format data” in a data conversion; 
“said content module” in a second user device. 
There is insufficient antecedent basis for these limitations in the claim rendering the claim being indefinite. .

	Claim 2, in addition to incorporate deficiencies of claim 1 stated above, recites “wherein said first user device and said second said user device may be a single user device” which contradicts with claim 1.  
As stated above, it is assumed that “said second said user device” in claim 2 is referred to said second user device, which is a component of the processor as recited in claim 1. Claim 1 explicitly recite that the first user device is separated from the processor. Hence it is unclear how could said first user device and said second said user device be a single user device as claimed.
Also, if “said second said user device” is not referred to said second user device, then there is insufficient antecedent basis for the limitation ““said second said user device” in the claim rendering the claim being indefinite. 

Claim 3, in addition to incorporate deficiencies of claim 1 stated above, recites “said user device”. There is insufficient antecedent basis for this limitation in the claim rendering the claim being indefinite.


Claim 7, in addition to incorporate deficiencies of claim 1 stated above, recites “said annotation”. There is insufficient antecedent basis for this limitation in the claim rendering the claim being indefinite.
Claim 12 recites the following limitations:
 “wherein said standard format data” in a converting step; 
“said data files” in a building step. 
There is insufficient antecedent basis for these limitations in the claim rendering the claim being indefinite.

Claims 13 and 15, in addition to incorporate deficiencies of claim 12 stated above, each recites the term "the like". The term “the like” is a relative term which renders the claims indefinite.  The term "the like" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 




Examiner Comment
It is noted that the term “may be” recited in the claims (e.g. claim 2-6) suggests options, and the element(s) listed is not necessary required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pascarella et al (Pub No. US 2008/0036917), hereinafter Pascarella.

With respect to claim 1, Pascarella discloses a system for building and seamless playing of content modules (Abstract), said system comprising: 
([0017-0018], [00247],[0026], [0035], Fig 1 & 3-4 & 8A-8B: send data fetch interaction, e.g. send user instruction upon user entering info of content); 
a processor in communication with said first user device, said processor configured to receive said data fetch instructions and collect data in one or more data formats from one or more sources ([0022-0026], [0035], Fig 1 & 3-4 & 8A-9: a processor that processes instruction from user and collect relevant data formats from at least one source, e.g. obtain video files over a network leading to playlist generation); 
a memory unit in communication with said processor configured to store said data in said data formats ([0019], Fig 1: memory unit to store data); 
said processor comprising—
a data conversion module configure to convert said data formats into a standard format wherein said standard format data is a data file ([0022-0023]: convert video files into a standard format, wherein the standard format data is a file such as a playlist); and 
an editing module disposed configured to build a data flow using at least two said data files stored separately in said memory unit ([0023-0024],[0026-0027], [0035], Fig 4-9: building a data flow using the video files, e.g. building a playlist with a flow of videos in particular sequence); and 
a second user device configured with a viewing module wherein said viewing module configured to fetch each said data files from said memory unit and play seamlessly in order of said data flow to obtain said content module ([0026-0027], [0035], Fig 4-9: viewing module, e.g.  a graphic user interface, that fetch the data files and play in order of playlist).

([0026], Fig 4: single user device that sends instruction and view video of the playlist).
With respect to claim 3, Pascarella further discloses wherein said processor may be disposed on a server and/or said user device ([0017-0019], [0023], Fig 1-2: processor at server and/or client device).
With respect to claim 4, Pascarella further discloses wherein said sources may be camera, photo gallery, server database, third party servers and the like ([0017-0019], [0023], [0026], Fig 1-2: server data and/or server(s) in the network).
With respect to claim 5, Pascarella further disclose wherein said standard format may be an image and/or a video format ([022], image/video format).
With respect to claim 6, Pascarella further discloses wherein said data file may be a standard format data, annotation, voice recording, video recording and the like (appears is directed to non-functional descriptive material for not functionally impacting the claim; [0022-0023]: annotation tagging, standard data, metadata, video etc.).

With respect to claim 7, Pascarella further discloses wherein said first user device further configured with conductive touch screen which enables a user to input said annotation, voice recording and video recording ([0026-0028], Fig 4: GUI enable user input with tags, metadata, etc.) .
With respect to claim 8, Pascarella further discloses wherein said editing module further configured with one or more templates which enable said user to create said dataflow ([0026-0028], Fig 4-9: one or more template for the playlist and/composite file with video data flow).
With respect to claim 9, Pascarella further discloses wherein said viewing module further comprising of a navigation module ([0026-0028], Fig 4-9: user can navigate the playlist and/composite file with video data flow).
With respect to claim 10, Pascarella further discloses wherein said viewing module further comprising of a commenting unit ([0026-0028], Fig 4: GUI enable user input with tags, metadata, comment etc.).

With respect to claim 11, Pascarella further discloses wherein said content module is a lesson (appears is directed to non-functional descriptive material for not functionally impacting the claim; [0026-0028], Fig 4-9: lesson for playlist and/composite file).

With respect to claim 12, Pascarella further discloses a method for building and seamless playing of content modules (Abstract), said method comprising: 
fetching data from one or more sources in one or more data format ([0017-0018], [00247],[0026], [0035], Fig 1 & 3-4 & 8A-8B: send data fetch interaction, e.g. send user instruction upon user entering info of content); 
 ([0022-0023]: convert video files into a standard format, wherein the standard format data is a file such as a playlist); 
building a data flow using at least two of said data files; storing each said data file in an independent file of a memory unit ([0023-0024],[0026-0027], [0035], Fig 4-9: building a data flow using the video files, e.g. building a playlist with a flow of videos in particular sequence); 
fetching each said data files from said memory unit ([0026-0027], [0035], Fig 4-9: fetch the data files and play in order of playlist); and 
seamlessly playing of said data files in order of said data flow to obtain a content module ([0026-0027], [0035], Fig 4-9: viewing module, e.g.  a graphic user interface, that fetch the data files and play in order of playlist).

With respect to claim 13, Pascarella further discloses wherein said sources may be camera, photo gallery, server database, third party servers and the like ([0017-0019], [0023], [0026], Fig 1-2: server data and/or server(s) in the network).
With respect to claim 14, Pascarella further discloses wherein said standard format may be a image and/or a video format ([022], image/video format).
With respect to claim 15, Pascarella further discloses wherein said data file may be a standard format data, annotation, voice recording, video recording and the like (appears is directed to non-functional descriptive material for not functionally impacting the claim; [0022-0023]: annotation tagging, standard data, metadata, video etc.).
Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168